Citation Nr: 9932226	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine for the period February 11, 1994 to May 23, 1995.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a right chest scar, due to a 
mastectomy, with numbness of the thumb, index and middle 
fingers of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.

The Board notes that the rating decision on appeal granted an 
increased evaluation, from 10 to 20 percent, for the 
veteran's service-connected lumbar disability, effective the 
date of receipt of the veteran's claim for an increase, 
February 11, 1994.  The veteran specifically disagreed with 
the assigned 20 percent evaluation and perfected an appeal 
with respect to that issue.  In a rating decision dated in 
May 1998, the RO further increased the assigned evaluation 
from 20 to 60 percent, effective May 24, 1995.  As such, the 
issue of whether an evaluation in excess of 20 percent for 
the period February 11, 1994 to May 23, 1995, remains in 
appellate status.  

The 60 percent currently aasssigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999) represents the maximum percentage 
evaluation under that diagnostic code and exceeds the maximum 
provided by Codes 5292 (limitation of lumbar spine 

motion) and 5295 (lumbosacral strain).  The RO advised the 
veteran that the assignment of the 60 percent evaluation 
represented a full grant of the benefit sought on appeal.  
The veteran is also in receipt of a total disability rating 
based on individual unemployability.  In a September 1999 
"Appellant's Brief," the representative indicated that the 
lumbar spine issue had been "resolved."  In view thereof 
and since the current rating is the schedular maximum, the 
Board has recharacterized the issue to reflect continuing 
appellate status only with respect to the appropriate rating 
for the period February 11, 1994 to May 23, 1994.


FINDINGS OF FACT

1.  The competent and probative evidence shows that service-
connected degenerative disc disease of the lumbar spine was 
pronounced, with little intermittent relief from symptoms, 
for the period February 11, 1994 to May 24, 1995. 

2.  The competent and probative evidence shows that the 
service-connected mastectomy right chest scar is well healed, 
nontender and not symptomatic; the residual numbness of the 
thumb, index and middle fingers of the right hand is 
productive of minimal, but no greater, sensory impairment 
without objective organic changes, and is equivalent to mild 
incomplete paralysis of the median nerve. 


CONCLUSIONS OF LAW

1.  The criteria for the maximum schedular 60 percent 
evaluation for service-connected degenerative disc disease of 
the lumbar spine for the period February 11, 1994 to May 23, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).


2.  The criteria for a 10 percent evaluation, but no more, 
for service-connected residuals of a right chest scar, due to 
a mastectomy, with numbness of the thumb, index and middle 
fingers of the right hand, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Initial Matter

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Lumbar Spine:  Factual Background

In a rating decision dated in March 1946, the RO established 
service connection for low back strain and assiged a 10 
percent rating, effective December 31, 1945.  A VA 
examination conducted in August 1947 was negative for low 
back pathology.  In a rating decision dated in August 1947, 
the RO reduced the assigned evaluation from 10 to zero 
percent, effective October 19, 1947.

A VA examination in January 1986 revealed degenerative disc 
disease of the lumbar spine, described as significant.  In a 
rating decision dated in August 1987, the RO increased the 
assigned evaluation for low back strain from zero to 10 
percent, effective December 18, 1985.

In February 1994, the RO received the veteran's claim for an 
increased evaluation for his service-connected lumbar 
disability.  

Of record is a private medical report, dated in April 1994.  
The physician, R.B., M.D., noted that the veteran had no back 
extension, and only five-to-ten degrees of lateral flexion.  
The veteran was unable to touch more than the upper part of 
his legs in forward flexion.  There was also evidence of 
absent Achilles' reflexes bilaterally.  X-rays showed severe 
degenerative changes throughout the entire lumbar spine.  Dr. 
R.B. noted that the veteran was unable to sit or stand for 
long periods.

Also, in a letter dated in April 1994, E.G., M.D., noted the 
veteran's complaints of "severe lumbosacral pain that 
radiates down past the left knee into the great toe area."  
Physical examination revealed positive left straight leg 
raising.  Dr. E.G. opined that the veteran had lumbar 
radiculopathy and osteoarthritis.

A VA examination was conducted in May 1994.  The examiner 
noted that the veteran was "moderately disturbed" by lower 
back pain and that he had difficulty climbing onto the 
examination table due to low back pain.  Straight leg raising 
was to 40 degrees on the right and 25 degrees on the left 
with "moderate to severe pain to the lower back."  The 
veteran was unable to extend backwards and experienced 
moderate discomfort upon lateral bending.  
Electromyography/nerve conduction studies were suggestive of 
axonal neuropathy of the lower extremities.

In a rating decision dated in July 1994, the RO increased the 
evaluation for the veteran's low back disability from 10 to 
20 percent, effective February 11, 1994.

In a letter dated in October 1994, Dr. E.G. noted that the 
veteran complained of cramping and muscle spasm of the lower 
lumbosacral spine with any activity and that the veteran was 
taking large doses of Advil and other prescribed pain 
medications.  

In a letter dated in April 1995, W.H., III, M.D., indicated 
that the veteran had chronic lumbar pain with frequent muscle 
spasm and that he was "severely limited" in daily 
activities because of frequent exacerbations.

In a letter dated in June 1995, Dr. W.H. noted that the 
veteran was favoring or listing to the right side secondary 
to muscle spasm in his left lower back.  There was marked 
tenderness of the left paraspinal lumbosacral muscles, a 
guarded gait, and positive left-sided straight leg raising, 
with left-sided numbness.  Dr. W.H. indicated that the 
veteran could have some nerve root entrapment from the 
degenerative changes in his lumbar discs.

VA examination in May 1997 revealed a markedly positive 
straight leg raising test bilaterally at 30 degrees in the 
lying position, with testing negative in the seated position.  

In a rating decision dated in May 1998, the RO increased the 
evaluation assigned for the veteran's lumbar spine disability 
from 20 to 60 percent, effective May 24, 1995.

Lumbar Spine:  Analysis

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome, the code under which the 
veteran's back disability is now rated.  Under that code, a 
maximum  60 percent evaluation is warranted for a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 20 percent evaluation is for moderate 
symptoms and recurring attacks, and a 10 percent evaluation 
requires mild symptoms.  A zero percent evaluation is applied 
to a post-operative, cured condition.  38 C.F.R. § 4.71a.

In this case, a review of the competent evidence during the 
period February 11, 1994 to May 23, 1995, reflects the 
veteran's persistent complaints of lower extremity radiating 
pain and sensory impairment, in addition to continuous low 
back pain.  Examinations during that time, similar to 
subsequent examinations, are consistent in noting positive 
straight leg testing.  Moreover, diagnostic tests document 
the presence of disc degeneration.  The veteran's own 
complaints prior and subsequent to May 1995 are consistent 
with respect to continuous back pain, treated with 
prescription and nonprescription medications.  Furthermore, 
prior to May 1995, physicians noted the presence of lower 
extremity radiculopathy and the findings prior and subsequent 
to May 1995 are similar.  Thus, the Board concludes that such 
findings most nearly approximate the criteria for a 60 
percent evaluation under Diagnostic Code 5293 for the period 
February 11, 1994 to May 23, 1995.  Such is the maximum 
evaluation available under Diagnostic Code 5293, and no 
diagnostic code is "more appropriate" with respect to the 
veteran's lumbar disability.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board notes that VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) in conjunction 
with disabilities evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, holding that such diagnostic code was 
in part predicated on limitation of motion.  See VAOPGCPREC 
36-97 (December 12, 1997).  However, as the veteran is in 
receipt of the maximum evaluation available under Diagnostic 
Code 5293, 38 C.F.R. §§ 4.40, 4.45 are not for application.  
VAOPGCPREC 36-97; see also Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Moreover, although the veteran could be 
evaluated in the alternative under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 or 5295 (1999), in conjunction with 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), his 60 percent rating 
exceeds the maximum provided under Codes 5292 and 5295, and 
he may not be evaluated separately under more than one of 
those diagnostic codes, as such would violate the rule 
against pyramiding, constituting evaluation of an identical 
manifestation (loss of motion) under different diagnoses.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Mastectomy Residuals:  Factual Background

In a rating decision dated in March 1946, the RO established 
service connection for residuals of a right mastectomy, in 
the form of an unhealed post-operative scar, with injury to 
Muscle Group I, and assigned a 10 percent rating, effective 
December 31, 1945.

At the time of VA examination conducted in August 1947, the 
veteran complained of pain radiating to his right arm, as 
well as numbness in his thumb, index and middle fingers of 
the right hand.  Examination revealed the scar to be healed 
and painless, and clinical findings relevant to the right 
arm, hand and fingers were stated to be negative.  In a 
rating decision dated in August 1947, the RO reduced the 
assigned evaluation from 10 to zero percent, effective 
October 19, 1947.

At the time of VA examination in September 1983, neurologic 
examination revealed a sensory abnormality of the right upper 
extremity, "presumably related to whatever happened to his 
right breast, and perhaps his right axilla, at the time; and 
this is a stable and minimal disability."  In a rating 
decision dated in December 1983, the RO recharacterized the 
veteran's service-connected residuals of a right mastectomy 
to include numbness of the thumb, index and middle finger of 
the right hand, continuing to evaluate such residuals as zero 
percent disabling.

VA examination in January 1986 revealed minimal right hand 
weakness.  

A VA outpatient record dated in April 1990 reflects notation 
of weakness and tingling in the first through third fingers 
of the right hand; diagnostic testing, to include 
electromyography and nerve conduction studies, was within 
normal limits.

A VA examination was conducted in June 1990.  At that time no 
changes relevant to right mastectomy residuals were noted by 
the examiner.

Of record is a private medical report, dated in April 1994.  
The physician noted that the veteran complained of having no 
feeling in his thumb, index and middle fingers.  Right-hand 
grip strength was 20 pounds as compared to 55 pounds on the 
left.  The physician noted a "significant loss of grip in 
the right hand from median neuropathy.  It would certainly be 
over 50% loss of grip in the right hand.  I would say that he 
has at least 20% loss of the right arm due to the median 
nerve involvement."  The physician noted diagnostic evidence 
of cervical spine degenerative changes and stated that "Of 
course, the right upper extremity seems to be all related to 
the service."  

In an April 1994 letter, E.G., M.D., noted evidence of a 
decreased light touch and pinprick over the right ulnar nerve 
distribution down to the fingers.  Diagnoses included 
cervical neuropathy on the right.

A VA examination in May 1994 revealed no visible scar to the 
right breast area.  There was noted to be a depression area 
around the nipple, without tenderness to palpation.  The 
veteran complained of pain with upper extremity movement.  
Examination also revealed degenerative changes of the 
cervical spine.  The RO denied an increased evaluation based 
on attribution of the veteran's right upper extremity 
complaints to nonservice-connected cervical spine disability.

A VA examination was conducted in May 1997.  The examiner 
concluded that "it was considered plausible that the patient 
could have received a brachial plexus injury when he was 
struck by the 55-gallon drum during World War II.  With a 
normal EMG noted in the chart, this, however, is less 
likely."  A repeat electromyographic study was recommended, 
as well as magnetic resonance imaging to rule out a possible 
cervical disc problem.  The report of spinal examination 
dated in May 1997 includes notation of a "minimal scar" 
around the areola of the right nipple.  There was no evidence 
of shoulder girdle atrophy.  The examiner noted no true 
weakness and no intrinsic atrophy of the veteran's hands.  
The examiner cited such as "a functional weakness."  
Diagnoses included probable cervical spondylosis with 
radiculopathy on the right.  The examiner commented that he 
did not feel the veteran's shoulder complaints were relative 
to his in-service breast excision.  The examiner further 
stated that 'since this patient has had a sensory deficit in 
his right thumb and index and middle fingers since his 
surgery, it is possible that there is some positioning to his 
neck during the anesthetic that might well have compromised 
one of the nerve roots in the posterior cord which led to 
this sensory deprivation."  Neurologic testing revealed 
possible cervical nerve root compression.

A VA examination in December 1997 revealed visible asymmetry 
of the right chest, with a somewhat retracted right nipple, 
with a small, healed scar around the areola.  There was a 
small defect to palpation just beneath the right nipple in 
the pectoral muscles, stated to be nontender.  The diagnosis 
was status post right mastectomy.  "Patent with 
nonverifiable symptoms of dysesthesia over his right median 
and radial nerve distributions; however, his motor function 
seems to be reasonably good."  "The physical defect in the 
pectoralis muscle on the right chest is very small and it 
does not appear, to this examiner that the defect is 
significant to cause any motor dysfunction."

A report of VA examination dated in January 1998 indicates 
that the veteran's symptoms were secondary to his cervical 
spondylosis and "it is possible that positioning the 
patient's neck during his anesthetic could have caused some 
cervical spine radiculopathy from his cervical spine 
spondylosis."

Mastectomy Residuals

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  In this case, the 
competent medical evidence is consistent in showing the scar 
from the veteran's right mastectomy to be well-healed and 
nontender.  Thus, a compensable evaluation is not warranted 
under 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.31 (1999) (where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met).  The Board also notes that one examiner noted a 
palpable defect under the area where the mastectomy was 
performed.  However, the competent medical evidence of record 
is absent notation of atrophy, weakness or other muscle 
damage to Muscle Group I, see 38 C.F.R. § 4.73, Diagnostic 
Code 5301 (1999) attributable to the veteran's mastectomy.  
Rather, the record is consistent in reflecting the veteran's 
ongoing complaints of sensory impairment affecting the 
fingers of his right hand, radiating from the area of his 
right mastectomy scar.  

The medical evidence of record suggests the presence of 
cervical radiculopathy accounting for the veteran's right 
upper extremity complaints, as opposed to such being related 
directly to his mastectomy and resulting scar.  However, 
service connection was granted in 1981 for numbness of the 
fingers on the right hand as a residual of the mastectomy 
surgery.

Neurologic involvement is evaluated under 38 C.F.R. § 4.124a, 
based on paralysis, neuralgia or neuritis.  The term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note (1999).  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123 (1999).  Peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (1999).  
When the nerve involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.

38 C.F.R. § 4.124a, Diagnostic Code 8515, pertains to the 
median nerve, and provides for a 10 percent evaluation based 
on mild, incomplete paralysis.  The competent evidence of 
record, to include the results of neurologic diagnostic and 
clinical testing, reflects no loss of upper extremity 
reflexes, no true atrophy, no constant pain, and no organic 
changes due to nerve impairment.  Rather, such records 
reflect notation by physicians of the veteran's subjective 
complaints of right upper extremity numbness, beginning 
subsequent to his mastectomy surgery.  Such complaints are 
wholly sensory in nature.  Although diagnostic testing has 
not reflected a pathologic basis to identify nerve damage, 
medical professionals have consistently recognized the 
veteran's sensory impairment.  As such, all benefit of the 
doubt being resolved in the veteran's favor, see 38 C.F.R. 
§ 4.3, a 10 percent evaluation is assigned to numbness of the 
right fingers.  No higher evaluation is warranted as there is 
no competent evidence of actual paralysis of the median nerve 
or of pain or evidence of objective pathology attributable to 
median nerve impairment.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.


ORDER

A 60 percent evaluation for service-connected degenerative 
disc disease of the lumbar spine is granted for the period 
February 11, 1994 to May 23, 1995, subject to the laws and 
regulations governing the payment of monetary awards.

A 10 percent evaluation is granted for service-connected 
residuals of mastectomy with right chest scar and numbness of 
the thumb, index and middle fingers of the right hand, 
subject to the laws and regulations governing the payment of 
monetary awards.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

